      Case 1:20-cv-00065-JAP-SMV Document 14 Filed 05/21/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JAMES GRASS,

       Plaintiff,

v.                                                                   Civ. No. 20-00065 JAP/SMV

ANDREW M. SAUL,
Commissioner of the Social Security
Administration,

       Defendant.

                         ORDER OF REFERENCE RELATING TO
                            SOCIAL SECURITY APPEALS

       In accordance with the provisions of 28 U.S.C. §§ 636(b)(1)(B), (b)(3), and Virginia Beach

Fed. Sav. & Loan Ass’n v. Wood, 901 F.2d 849 (10th Cir. 1990), this case is referred to United

States Magistrate Judge Stephan M. Vidmar to conduct hearings, if warranted, including

evidentiary hearings, and to perform any legal analysis required to recommend to the Court an

ultimate disposition of the case. The Magistrate Judge will submit an analysis, including findings

of fact, if necessary, and recommended disposition, to the District Judge assigned to the case, with

copies provided to the parties. The parties will be given the opportunity to object to the proposed

findings, analysis and disposition as described in 28 U.S.C. § 636(b)(1)(C). Objections must be

filed within fourteen (14) days after being served with a copy of the proposed disposition.




                                              _______________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE
